Quillian, Presiding Judge.
This is an appeal from an order of the superior court which affirmed an award of the State Board of Workmen’s Compensation denying compensation.
1. The finding of fact and conclusions of law in the award of the board were sufficient to allow the appellant to intelligently prepare an appeal and the appellant’s objections thereto are without merit. American Motorists Ins. Co. v. Brown, 128 Ga. App. 813 (198 SE2d 348).
2. The evidence was sufficient to support the award denying compensation.
3. The board found that the claim was barred by Code § 114-709, as amended, Ga. L. 1937, pp. 230, 233; 1937, pp. 528, 534; 1943, pp. 167-169; 1968, pp. 3, 7; 1972, pp. 149, *864150; 1973, pp. 232, 244. The appellant contends such finding was erroneous in that the statute had not run because the standard agreement to pay compensation was void. The appellant cites as authority Insurance Co. of N. A. v. Puckett, 139 Ga. App. 772 (229 SE2d 550), and he insists that the agreement was void because it did not show that the appellant was represented by counsel when agreement for compensation was approved by the board.
Argued March 7, 1978
Decided April 10, 1978
Rehearing denied May 9, 1978 — Cert, applied for.
Markwalter, Cook & Shaffer, R. Robider Markwalter, John P. Nixon, for appellant.
Martin, Snow, Grant & Napier, R. Napier Murphy, Jones, Cork, Miller & Benton, Roger Mills, for appellees.
The appellant’s argument is without merit. The Puckett case holds that Code § 114-106, as amended, Ga. L. 1963, pp. 141, 142; 1975, pp. 190, 192, provides that where there is a bona fide dispute as to compensation due the claimant and the parties reach a settlement, for such settlement to be valid it is necessary that both parties be represented by counsel. The statute does not require that the parties be represented by counsel when they have executed a standard agreement to pay compensation form and it has been approved by the State Board of Workmen’s', Compensation.

Judgment affirmed.


Webb and McMurray, JJ, concur.